DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 16-20 are pending and under examination with claims 7-15 withdrawn as drawn to a non-elected invention(s).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comerio (US 2013/0228946).
Regarding claims 1 and 16, Comerio discloses a method of producing a long decorative laminate (abstract) comprising steps of: 
(a) feeding a plastic (F) film (par. 0068, 0089) (Fig. 3) into an embossing section (200) (Fig. 3; par. 0091) by a “feeding roller” as any of the rollers prior to the embossing section (200) 
(b) a rolling step where the material is rolled and embossed with an embossing roller (at section 200) (par. 0070, 0091; Fig. 3), and wherein the feeding step feeds a film (F) and substrate (S) and forms a laminate (LM) into the embossing station such that the film (F) is pressed into the substrate (S) by the (one) embossing roller (301) (Fig. 3), which would inherently have the repeating pattern on the cylinder, in order to form the corresponding patterns as claimed (par. 0068), the substrate can be produced from “recovered material” ;
and additionally, Comerio discloses that there is a (d) stretching step (par. 0092) which uses a series of readers (401, 402, 403) (uses distance as in claim 16) (par. 0085-0086) used for (c) detecting a position of the overall elongation (par. 0083-0084 and 0086; Figs. 1 and 3) by sensing the location of a reference mark on both the film and a roller as in par. 0086 (to adjust in accordance with par. 0050) and correcting the error present by stretching or changing the feeding speed (“adjusting a feeding tension” as in the claim) in order to synchronize the printed matter and embossing (par. 0049-0050, 0052-0053; 0088) so that they are “in register” (par. 0045, 0053) with one another as claimed before rolling (par. 0056) or “back in synchrony” which would be “realized during the rolling” inherently as it is placed in-register, immediately prior to the subsequent rolling (par. 0049, 0053-0054).  Comerio discusses (par. 0091) that the controlled elongation of the film occurs prior to the coupling (upstream of station 300) in Fig. 3 such that the order of steps is arranged as in the claim. 

Additionally, the embodiment of Fig. 4 is cited as the roller (301) alternatively reads on a “feeding roller in the feeding step.” The “adjusting a feeding tension” (par. 0086) would be performed on the material between this feeding roller and the embossing rollers (201, 202), as are also shown in Fig. 4 – thus, it is between a feeding roller and embossing rollers under which the pattern is embossed such that adjusting the tension would occur between the feeding and the rolling step (par. 0086, 0092-0094) as to carry out the embossing during the rolling step on a corrected in register image.   
Regarding claims 2 and 4, Comerio further discloses that the error correction occurs by detecting a position of an embossing impression (G) [corresponds with detected corresponding part (711)] [Fig. 2-3; par. 0086 using reader (403)]; and a mark (M) printed on the film [corresponds to preset part (31)], calculating a longitudinal error deviation (par. 0075, 0088, 0093 describes doing so by using the distances as in claim 2) and adjusting the stretching levels/velocity of feed from this information. 
Regarding claims 3 and 17, Comerio further discloses heating to a temperature of about 150 C (par. 0049) in accordance with stretching the film material as claimed. 
Regarding claim 18, Comerio discloses the subject matter of claim 16, and further discloses the adjusting of mechanical tensioning (ref. claim 1 states horizontal, but not vertical deformation of the film).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Comerio (US 2013/0228946).
Regarding claim 3, Comerio further discloses heating to a temperature of about 150 C (par. 0049) in accordance with stretching the film material as claimed. 
Additionally or alternatively, Comerio further discloses that it is appropriate to heat the material to a temperature suitable for coupling the material with a substrate (par. 0079), demonstrating that this heating temperature is result-effective upon the ability of the thermoplastic material disclosed to bond with the substrate (par. 0079). It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Therefore, in order to produce a properly bonded layered structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process above to have further specified that the materials are heated as claimed for the rolling step.  
Regarding claim 5, Comerio does not explicitly disclose a lateral deviation adjustment, but does discuss that the sensors also can be used to find a lateral error (Eτ) (par. 0088) which is corrected by an undescribed “transversal centering group” that is also described as known in the art. Comerio also discusses avoiding an arrangement that causes the width to decrease (par. 0049, 0080). Therefore, in order to prevent the width from decreasing (due to the stretching of the material) it would have been obvious to one of ordinary skill in the art before the effective .     
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Comerio (US 2013/0228946) in view of Lensing et al. (US 2018/0117830), hereinafter Lensing.
Regarding claim 6, Comerio does not explicitly disclose that there is a second plastic layer (plastic base layer) included in the now three-layered structure that is rolled as claimed. However, Lensing discloses a similar continuous in-register embossing process (Lensing, abstract) which comprises a multi-layered structure that is joined together and embossed as in Comerio (using embossing roller (7) shown as dashed line in Lensing, Fig. 4). 
Comerio discloses a “base” process of forming a layered structure of an embossing in register with a printed pattern. Lensing discloses an “improvement” to the process that has been improved in the same way as the claimed invention in that Lensing includes multiple layers (1, 2) (Lensing, Fig. 4) which are joined together at nip point (6) between rollers (5, 7) (Fig. 4), demonstrating that multi-layered structures can be produced in a similar manner as in Comerio and the products obtained would be substantially similar but for the inclusion of more layers of material in the product. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to have further specified that more than one plastic layer is supplied by the feeding step into the rollers as claimed in order to produce a multi-layered structure for the material product.  
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Comerio (US 2013/0228946) in view of Chen (US 2008/0210366).
Regarding claims 19-20, Comerio discloses the subject matter or claims 1 and 16 as discussed above, but does not explicitly disclose the unwinding of the plastic layer from a roll mounted on a feeding axle and a tension controller that adjusts the feeding tension as is claimed.
However, Chen, as part of a similar step of unrolling of a polymer material (51) from a roll (31) having a feeding axle (center of roll) (Chen, Figs. 1-2, par. 0024; compare with Applicant’s Fig. 6 at elements 41, 42), which rotates in order to dispense the film of polymer material (and holds tension in order to stop dispensing). Comerio discloses a “base” process involving a step where a film is provided. Chen discloses an “improvement” to the “base” process above that has been improved in the same way as the claimed invention in that it further specifies how the film is provided to a system using a roll having a similar structure as in the claimed invention. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the improvement from Chen into the process of Comerio above, and accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified the unwinding of a film from a roller as to supply it to the system for the process of Comerio above, as is claimed.  
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the reference does not teach various limitations with respect to the claims as amended. 
In response, Examiner points out that it is Fig. 3 of Comerio, not Fig. 1 - as discussed in the remarks - that is being cited above as most pertinent with respect to the current claims. In Fig. 3 of Comerio, there is a reader (402) clearly present before the embossing roller (201) and a second reader (403) present on/at the embossing roller (201) – as such, the reference is considered prior to coupling and embossing. It is noted that the claims do not currently require a coupling step and do not preclude a secondary coupling step to be between the feeding and the rolling/embossing step. The stretched length is shown both before and after reader (402) as (L+ΔL) in Fig. 3, meaning that the film is already stretched as required in the claim when it is detected, and is also read after a feeding roller which can optionally be any of the preceding rollers as shown in the drawing, and is before the embossing roller as required in the claim. 
As such, the updated rejection above is considered to address the claims as amended. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/ANDREW D GRAHAM/Examiner, Art Unit 1742